FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001 - 34631 CHINA ARMCO METALS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0491904 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One Waters Park Drive, Suite 98, San Mateo, CA (Address of principal executive offices) (Zip Code) (650) 212-7620 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer(Do not check if smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes[]No [X] Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 15,204,002 shares of common stock are issued and outstanding as of May 11, 2011. i TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. iii Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 17 Item 1A.
